Citation Nr: 1106544	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2010 hearing.

The issues of entitlement to service connection for a low back 
disorder, hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, it is at 
least as likely as not that he has PTSD due to his military 
service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claims.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claim for service 
connection for PTSD is required at this time.  

 Service connection

The Veteran contends that he has PTSD as a result of his military 
service.  Specifically, he contends that he was exposed to rocket 
and mortar attacks and saw people killed when he was in Vietnam 
from February 1966 until February 1967.  The Veteran contends 
that these experiences caused him to develop PTSD.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 2010 the exceptions to the stressor verification 
requirement were altered.  The current 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the record reflects that the Veteran is treated for 
PTSD, including at a Vet Center and VA medical center.  In the 
past, he received private treatment for PTSD.

The record reflects that the Veteran was diagnosed with PTSD by a 
VA psychiatrist in April 2005 after presenting to the emergency 
room.  The psychiatrist noted that the Veteran reported that 
while he was in Vietnam he saw soldiers killed and was involved 
in many "fire missions."  Since then, he experienced symptoms 
such as intrusive thoughts about Vietnam, flashbacks involving 
things such as helicopters, and suicidal thoughts.  The VA 
psychiatrist predicated his diagnosis of PTSD upon the Veteran's 
reported stressors involving his Vietnam service.

Insofar as the Veteran's reported stressors are consistent with 
the circumstances of his service in Vietnam and there is no clear 
and convincing evidence that they did not occur, the criteria of  
38 C.F.R. § 3.304(f)(3) are met and the Veteran's lay testimony 
is sufficient to establish the occurrence of his claimed 
stressors.  Insofar as he has a diagnosis of PTSD that is 
predicated upon such stressors, giving the benefit of the doubt 
to the Veteran the criteria for service connection for PTSD were 
met.


ORDER

Service connection for PTSD is granted. 


REMAND

The record reflects that the Veteran was awarded Social Security 
Administration (SSA) disability benefits beginning September 
2005.  SSA records could provide information that is relevant to 
the Veteran's claims for service connection for a low back 
disorder, hearing loss, and tinnitus.  However, these records 
were not associated with the claims file and there is no evidence 
that any attempts were made to obtain them.  The Board notes that 
VA regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency, such as the SSA. VA will end such efforts only if it 
concludes that the records sought do not exist, or that further 
attempts to obtain them would be futile. See 38 C.F.R. § 
3.159(c)(2).

With respect to the Veteran's claim for service connection for a 
back disorder, the Board observes that the Veteran submitted 
additional evidence relevant to this claim after the October 2010 
hearing without a waiver of RO consideration of same.  As such, a 
remand is necessary to enable to RO to consider this evidence in 
the first instance.   In any event, the Board also notes that the 
additional evidence that was submitted by the Veteran, consisting 
of two physician's letters, indicates the existence of a possible 
relationship between his current back problems and his service.  
The two physicians opined that there could be a relationship 
between the Veteran's back problems and his military service. In 
conjunction with the Veteran's testimony that his back problems 
began in service and that he thereafter continued to experience 
back pain, this evidence is sufficient to satisfy the low 
standard for the provision of a VA examination that is set forth 
in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).

With respect to the Veteran's claims for hearing loss and 
tinnitus, the Veteran's representative argued that the VA 
audiological examination that was provided to the Veteran was 
inadequate because the examiner was not provided with the claims 
file for review until after she produced her initial report of 
examination. She initially provided a nexus opinion that was 
favorable to the Veteran, but after she was provided the claims 
file and reviewed the Veteran's in-service audiological test 
results she changed that opinion and concluded that it was less 
likely than not that the Veteran's hearing loss and tinnitus were 
related to his military service.  The Veteran's representative 
argued that the RO's action of requesting that the examiner 
review the claims file and provide a supplemental report of 
examination after it received the initial favorable opinion 
suggested to the examiner that she should change her opinion.  To 
address the concerns raised by the Veteran's representative, and 
in light of the other needed development herein, the Board 
concludes that the Veteran should be afforded another 
audiological evaluation by a different examiner, who must review 
the claims file prior to the examination.

Additionally, given the other needed development herein, more 
recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his back, hearing loss, 
and/or tinnitus.  All identified treatment 
records should be obtained to the extent that 
they are not already in the claims file.  
More recent VA treatment records should also 
be obtained, if applicable.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The RO/AMC should obtain the Veteran's 
SSA disability records.  If these records do 
not exist or cannot be obtained, this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.

3.  The Veteran should then be afforded a VA 
examination of his low back to determine the 
nature and etiology of any low back disorder.  
The examiner must review the claims file and 
state that this was done in his or her 
report.

Based on review of the record and examination 
of the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that any diagnosed low back disorder was 
caused by, or represents a progression of, a 
disease or injury that occurred during the 
Veteran's military service.  

If arthritis is diagnosed, the examiner 
should also provide an opinion as to whether 
such condition was at least as likely as not 
present to a compensable degree within 1 year 
of the Veteran's discharge from service.

The examiner should provide a clinical 
rationale for all opinions expressed.  

4.  The Veteran should be afforded a new VA 
audiological examination by an examiner other 
than the one who performed the May 2006 
evaluation.  The examiner must review the 
claims file prior to the examination, and he 
or she must state that this was done in his 
or her report.

The examiner should provide opinions as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran's 
hearing loss and tinnitus are due to his 
military service.

The examiner should provide a clinical 
rationale for all opinions expressed.  

5.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto.  
Then, if indicated, the case should be 
returned to the Board fur further appellate 
review.

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


